FILED
                                                             Nov 17 2020, 10:43 am

                                                                  CLERK
                                                              Indiana Supreme Court
                                                                 Court of Appeals
                                                                   and Tax Court



                      IN THE

Indiana Supreme Court
         Supreme Court Case No. 20S-PC-634

                 State of Indiana,
                 Appellant (Respondent),

                           –v–

               Matthew Stidham,
                  Appellee (Petitioner).


Argued: February 27, 2020 | Decided: November 17, 2020

        Appeal from the Delaware Circuit Court,
                  No. 18C02-1602-PC-3
       The Honorable Kimberly S. Dowling, Judge

On Petition to Transfer from the Indiana Court of Appeals,
                  No. 18A02-1701-PC-68



                Opinion by Justice Goff
       Chief Justice Rush and Justice Massa concur.
             Justice David concurs in result.
     Justice Slaughter dissents with separate opinion.
Goff, Justice.

   Seventeen-year-old Matthew Stidham and two others committed a
brutal murder and several other crimes in 1991. For these crimes
committed as a juvenile, Stidham received a total sentence of 138 years—
the maximum possible term-of-years sentence. In 1994, a narrow majority
of this Court affirmed the appropriateness of the sentence on appeal and
declined to exercise the Court’s constitutional authority to review and
revise sentences.

   In this post-conviction proceeding, we find the extraordinary
circumstances required to revisit our prior decision on the
appropriateness of Stidham’s sentence. Two major shifts in the law—one
easing the standard by which we exercise our power to review and revise
sentences and another limiting the applicability of the most severe
sentences to children—render suspect Stidham’s maximum sentence for
crimes he committed as a juvenile. So, we reconsider the appropriateness
of Stidham’s sentence in light of the nature of the offenses and Stidham’s
character. In doing so, we note the brutal nature of these crimes. However,
we also recognize Stidham’s steps toward rehabilitation and the impact of
the abuse and neglect he suffered earlier in his childhood. Most
importantly, we reinforce the basic notion that juveniles are different from
adults when it comes to sentencing and are generally less deserving of the
harshest punishments. We ultimately conclude that the maximum 138-
year sentence imposed on Stidham for crimes he committed as a juvenile
is inappropriate, and we revise it to an aggregate sentence of 88 years.


Factual and Procedural History
   Stidham had a difficult childhood. As the probation officer put it in his
pre-sentence investigation report, Stidham “was raised in a dysfunctional
family” and “was shuffled from pillar to post like a hot potato.” Direct
Appeal Tr. Vol. 1, p. 243.

   Stidham’s first twelve years of life consisted of relatively frequent
movement between family members, neglect, and abuse. From about age
five to age nine, Stidham lived with his father and first stepmother, and


Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020     Page 2 of 19
during that time welfare authorities were involved with the family on
neglect referrals. Later, from about age eleven through age twelve, he
lived with his father and second stepmother and suffered severe abuse at
the hands of his second stepmother. She would regularly punish Stidham
and his brothers by locking them in and out of the house, hitting them
with pans and paddles, punching them, kicking them, and choking them.
On one occasion she punished Stidham for having scissors in his room by
stabbing him in the chest with the scissors.1 And on multiple occasions,
she punished pre-teen Stidham for failing to clean up after the family dogs
by alternatively smearing the dogs’ feces in his face or making him eat the
dogs’ feces. This abuse eventually resulted in the boys’ removal from the
home. A later child-in-need-of-services report would conclude that
Stidham “suffered no permanent physical damage from the injuries he
received, however, he carries deep emotional scars which come out as
anger, hatred, and defiance toward authority figures.” Id. at 241 (citation
omitted).

   After experiencing this neglect and abuse, Stidham ping-ponged
between placements with family members and stints in juvenile facilities
from age thirteen through age seventeen. In these five years, his
placements changed at least nine times, and he attended several different
schools. During this time, he also began collecting juvenile adjudications,
most of which involved running away or escaping from his residential
placement. The State ultimately terminated wardship of Stidham when he
was seventeen. All this culminated in the horrific events underlying this
case.

   One night in February of 1991, seventeen-year-old Stidham and several
friends went to Daniel Barker’s apartment to drink whiskey and play
guitar. At some point, Stidham and Barker got into a fight, and the others
at the apartment joined Stidham in beating Barker. They then gagged
Barker and forced him toward his van, which they had loaded with some




1Lest “stabbing” be characterized as a child’s exaggeration, testimony at the March 15, 2018
resentencing hearing indicated that Stidham retains the physical scars from this incident.



Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020                    Page 3 of 19
of his possessions. Barker tried to flee, but Stidham hit him with a wooden
club and put him in the van. The group then drove the loaded van to a
remote bank of the Mississinewa River. There, they stabbed Barker forty-
seven times and threw his body in the river. The group left the scene in
Barker’s van, told friends of their brutal murder, and drove to Illinois
where police arrested them.

   Upon returning to Indiana, the State charged Stidham with murder,
Class A felony robbery, Class B felony criminal confinement, Class C
felony battery, and Class D felony auto theft. A jury found him guilty as
charged, and the trial court sentenced him to the maximum aggregate
term of 141 years, resulting from consecutive sentences of 60 years for
murder, 50 years for robbery, 20 years for criminal confinement, 8 years
for battery, and 3 years for auto theft. On direct appeal, this Court ruled
that certain evidence had been improperly admitted at trial, reversed the
convictions, and remanded for a new trial. Stidham v. State (Stidham I), 608
N.E.2d 699, 700–01 (Ind. 1993).

   On retrial, a jury again found Stidham guilty of the five charges, and
the trial court again sentenced him to the maximum 141-year term.
Stidham appealed, and this Court affirmed each conviction except auto
theft, finding that it should have merged with the robbery charge. Stidham
v. State (Stidham II), 637 N.E.2d 140, 144 (Ind. 1994). In largely affirming
the trial court, a majority of this Court rejected Stidham’s argument that
his sentence was “unreasonable” and “disproportionate to the crime
committed.” Id. However, Justices Sullivan and DeBruler dissented on this
point. Relying on the fact that Stidham was a juvenile at the time of the
crimes as well as the extensive child abuse he suffered, these two Justices
would have revised the trial court’s 141-year sentence down to 60 years by
running the sentences for each crime concurrently. Id. (Sullivan, J.,
concurring and dissenting). But in the end, Stidham was left with a 138-
year sentence for the crimes he committed as a juvenile.

   In February of 2016, Stidham filed a verified petition for post-
conviction relief. He challenged the propriety of imposing the maximum
term-of-years sentence on him for crimes committed as a juvenile, relying
on provisions of the United States and Indiana Constitutions, cases from



Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020    Page 4 of 19
the Supreme Court of the United States discussing constitutional
limitations on juvenile sentences, and cases from this Court revising
maximum sentences imposed on juveniles. He submitted evidence of his
activities between his first trial and his retrial as well as evidence of his
activities since his retrial, which he argued showed his potential for
rehabilitation at sentencing and his actual rehabilitation since then.

   The post-conviction court granted Stidham’s petition. Although it
described Stidham’s crimes as “heinous,” it relied on precedent from both
the U.S. Supreme Court and this Court that applied relatively recent
scientific research on juvenile development to find that Stidham’s
“sentence was excessive in light of his age at the time of the offense.”
Appellant’s App. Vol. II, pp. 51–52. After an intervening appeal and a
subsequent hearing, the post-conviction court resentenced Stidham to the
same maximum terms for each offense as before—60 years for murder, 50
years for robbery, 20 years for criminal confinement, and 8 years for
battery—but it did not order each term to be served consecutively.
Instead, it provided that Stidham would serve the terms for robbery and
criminal confinement concurrent to the term for murder and the term for
battery consecutive to the other terms. Thus, the post-conviction court
imposed an aggregate 68-year sentence.

   The State appealed, and the Court of Appeals reversed. State v. Stidham
(Stidham III), 110 N.E.3d 410, 421 (Ind. Ct. App. 2018). A majority of the
Court of Appeals panel concluded that the doctrine of res judicata barred
Stidham’s challenge to his sentence because this Court had considered
and resolved the same issue in Stidham II. Id. at 420. The majority went on
to find that, to the extent Stidham’s challenge relied on his improvements
since his retrial, he sought an improper sentence modification because he
had not obtained the consent of the prosecuting attorney. Id. at 420–21
(citing Ind. Code § 35-38-1-17(k) (2015)). Judge May concurred in the
result. She noted that, despite res judicata, a court can revisit a prior
decision under certain circumstances. Id. at 421 (May, J., concurring in
result). And, as Stidham did in his petition for post-conviction relief, she
quoted at length from this Court’s precedent discussing the unique factors
involved when considering the propriety of a maximum sentence for a
juvenile. Id. at 421–23 (quoting Brown v. State, 10 N.E.3d 1, 6–8 (Ind. 2014)).


Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020      Page 5 of 19
See also Verified Petition for Post-Conviction Relief, Appellant’s App. Vol.
II, p. 8 (same). However, because the Court of Appeals cannot revisit
decisions of this Court, she admittedly could not reach the merits to
consider the appropriateness of Stidham’s sentence, so she concurred in
the result of the majority’s ruling. 110 N.E.3d at 423.

   Stidham petitioned for transfer, which we now grant, thereby vacating
the Court of Appeals opinion. See Ind. Appellate Rule 58(A).


Standard of Review
   When the State appeals from a grant of post-conviction relief, we apply
the clearly-erroneous standard of review. State v. Oney, 993 N.E.2d 157,
161 (Ind. 2013) (quoting Ind. Trial Rule 52(A)). Under this standard, we
reverse the post-conviction court’s judgment “only upon a showing of
‘clear error’—that which leaves us with a definite and firm conviction that
[a] mistake has been made.” State v. Green, 16 N.E.3d 416, 418 (Ind. 2014)
(alteration in original) (citation omitted). However, we review the post-
conviction court’s legal conclusions de novo. State v. Hollin, 970 N.E.2d
147, 151 (Ind. 2012).


Discussion and Decision
   In seeking post-conviction relief, Stidham presents multiple arguments
challenging the 138-year sentence imposed on him in the early 1990s for
crimes he committed as a juvenile. Stidham focuses most of his effort on
arguing that his sentence constitutes a discretionary, de facto life-without-
parole sentence and that the United States and Indiana Constitutions
prohibit such sentences for crimes committed by juveniles. But, in
consistently invoking this Court’s precedent in which we have exercised
our authority under the Indiana Constitution and Indiana Appellate Rule
7(B) to review and revise inappropriate sentences, he also raises a




Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020     Page 6 of 19
challenge to the appropriateness of his sentence.2 See, e.g., Verified Petition
for Post-Conviction Relief, Appellant’s App. Vol. II, pp. 7–9 (quoting
Brown, 10 N.E.3d at 6–8; Fuller v. State, 9 N.E.3d 653, 657–58 (Ind. 2014));
Br. of Appellee, pp. 28–29 (relying on Brown and Fuller). We begin our
analysis with this appropriateness argument, and, because we find that
argument dispositive, we do not reach Stidham’s other argument that his
sentence constitutes an impermissible discretionary, de facto life-without-
parole sentence. See Gammons v. State, 148 N.E.3d 301, 304 n.2 (Ind. 2020).

   Our analysis of Stidham’s argument that his sentence is inappropriate
involves two steps. First, we consider the preliminary issue of whether res
judicata prevents us from considering the argument and conclude that it
does not. Second, we proceed to the merits and find that Stidham’s 138-
year sentence is inappropriate in light of the nature of the offenses and his
character.


I. The doctrine of res judicata does not bar
   consideration of Stidham’s appropriateness
   argument thanks to two major shifts in the law.
  Preliminarily, we must determine whether this Court has previously
decided the issue of the appropriateness of Stidham’s sentence in
connection with our constitutional authority to review and revise




2 Toward the beginning of oral argument, Stidham’s counsel stated, “7(B) is not available to
my client.” Oral Argument at 3:33–3:35. But he went on to say, “[A]s to the 7(B) . . . as it relates
back to Brown and Fuller, . . . this exactly applies here . . . .” Id. at 7:01–7:11. Considering
Stidham’s consistent prior reliance on our precedent, and his counsel’s later reference to that
precedent at oral argument in arguing for Appellate Rule 7(B)’s applicability, we decline to
find that Stidham abandoned this argument.



Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020                         Page 7 of 19
sentences. See Ind. Const. art. 7, § 4; Ind. Appellate Rule 7(B).3 If we have
already decided the issue, a procedural bar could preclude our
consideration of the issue now.


    A. Despite the doctrine of res judicata, a court can revisit a
       prior decision in extraordinary circumstances.
  “As a general rule, when a reviewing court decides an issue on direct
appeal, the doctrine of res judicata applies, thereby precluding its review in
post-conviction proceedings.” Reed v. State, 856 N.E.2d 1189, 1194 (Ind.
2006). On direct appeal from Stidham’s retrial, this Court considered
Stidham’s argument that his sentence was “unreasonable” and
“disproportionate to the crime committed.” Stidham II, 637 N.E.2d at 144.
Stidham admits that this was a decision on an earlier appropriateness
argument. Pet. to Transfer, p. 8 (noting that Stidham II “determined
whether or not the sentence was manifestly unreasonable” under
Appellate Rule 7(B)). Thus, res judicata would normally apply and bar our
consideration of the issue now.

    Notwithstanding res judicata, “[a] court has the power to revisit prior
decisions of its own or of a coordinate court in any circumstance.” State v.
Huffman, 643 N.E.2d 899, 901 (Ind. 1994) (quoting State v. Lewis, 543 N.E.2d
1116, 1118 (Ind. 1989)). This power, though, should be exercised only in
“extraordinary circumstances such as where the initial decision was
clearly erroneous and would work manifest injustice.” Id. (quoting Lewis,
543 N.E.2d at 1118). Two cases—Huffman and Saylor v. State, 808 N.E.2d
646 (Ind. 2004)—illustrate instances in which we have found such
extraordinary circumstances.




3Appellate Rule 7(B) provides the standard by which we implement our constitutional
authority to review and revise sentences. McCullough v. State, 900 N.E.2d 745, 747 (Ind. 2009).
However, the standard’s location in our rules has changed from time to time. See Fointno v.
State, 487 N.E.2d 140, 144 (Ind. 1986) (providing the standard located at Rule 2 of the Indiana
Rules for the Appellate Review of Sentences at that time). For ease of discussion, we will refer
to the standard as the Appellate Rule 7(B) standard, based on its current location, throughout
this opinion, rather than referring to it by its various former locations.



Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020                      Page 8 of 19
   In Huffman, this Court affirmed the post-conviction court’s grant of
relief and, in doing so, declined to apply res judicata. During trial,
Huffman raised a voluntary intoxication defense, and the trial court
instructed the jury that the “burden of proving this defense” rests on the
defendant. Huffman, 643 N.E.2d at 901 n.2 (citation and alteration omitted).
Huffman was convicted, and this Court affirmed on direct appeal. Id. at
900. After Huffman sought post-conviction relief, the post-conviction
court reversed Huffman’s convictions, finding that the trial court
committed fundamental error by giving the intoxication instruction. Id. at
899. The State appealed that decision, arguing that the post-conviction
court erred in granting relief based on the instruction because this Court
had already found “that the intoxication instruction was adequate.” Id. at
901. In affirming the grant of post-conviction relief, this Court recognized
res judicata but declined to apply it, noting the Court’s power to revisit
prior decisions in certain circumstances. Id. We acknowledged that
“[f]inality and fairness are both important goals,” but we went on to
conclude that, “[w]hen faced with an apparent conflict between them, this
Court unhesitatingly chooses the latter.” Id. Thus, although we had
already addressed a challenge to the jury instruction on direct appeal, we
declined to apply res judicata in the post-conviction proceeding and
affirmed the grant of post-conviction relief.

    In Saylor, this Court did not apply res judicata, found Saylor’s sentence
inappropriate, and revised the sentence despite acknowledging that the
Court had previously found the sentence appropriate. A jury found Saylor
guilty of murder and other crimes, and the trial court sentenced him to
death over the jury’s unanimous recommendation against that penalty.
Saylor, 808 N.E.2d at 647. On direct appeal, Saylor petitioned for 7(B)
relief, but we found the death sentence appropriate and refused to revise
it. Id. at 650. Saylor sought post-conviction relief but was denied, which
we affirmed. Id. at 648. But we eventually granted rehearing and revised
Saylor’s death sentence to a term of years. Id. We supported our
conclusion to revisit our prior decision on the appropriateness of Saylor’s
sentence, notwithstanding res judicata, by pointing to two important
changes in the law since the initial decision. First, we noted that a trial
court could no longer impose the death penalty without an affirmative


Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020    Page 9 of 19
recommendation from the jury for death. Id. at 648, 650, 651 (relying on
legislative developments and intervening caselaw). Second, we described
how the Appellate Rule 7(B) standard had changed from prohibiting
revision unless a sentence was “manifestly unreasonable” to permitting
revision if a sentence was “inappropriate.” Id. at 650. Based on these
changes in the law, we revisited our prior decision and found Saylor’s
death sentence inappropriate.

  Huffman and Saylor provide important guideposts for determining
when a court should revisit a prior decision despite res judicata concerns.
Huffman states that courts should revisit a prior decision only in
extraordinary circumstances. But we also explained that, if the question of
whether to revisit a prior decision reveals a conflict between finality and
fairness, we should choose fairness. Saylor shows that changes in the law
can sometimes provide the extraordinary circumstances required to revisit
a prior decision. This case falls well within those guideposts: it presents
the extraordinary circumstances required to revisit our prior decision
thanks to the combination of two major shifts in the law since Stidham’s
direct appeal.


   B. We will revisit our prior decision regarding the
      appropriateness of Stidham’s sentence because of two
      major shifts in the law.
   The first major shift occurred when we changed the standard by which
we exercise our authority under Article 7, Section 4 of the Indiana
Constitution “to review and revise” sentences. At the time of Stidham’s
direct appeal, the standard was as follows:


      (1) The reviewing court will not revise a sentence authorized by
      statute except where such sentence is manifestly unreasonable
      in light of the nature of the offense and the character of the
      offender.
      (2) A sentence is not manifestly unreasonable unless no
      reasonable person could find such sentence appropriate . . . .




Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020   Page 10 of 19
Fointno v. State, 487 N.E.2d 140, 144 (Ind. 1986) (bold emphasis added)
(citation and italics omitted). Under this standard—phrased as a
prohibition on revision and turning on the narrow meaning of manifestly
unreasonable—revision of term-of-years sentences was “extraordinarily
rare” and, in fact, nearly impossible. Hon. Randall T. Shepard, Robust
Appellate Review of Sentences: Just How British is Indiana?, 93 Marq. L. Rev.
671, 676–77 (2009) (hereinafter Shepard). We later expressed concern that
employing such an oppressive standard risked impinging criminal
defendants’ constitutional right to an appeal. Serino v. State, 798 N.E.2d
852, 856 (Ind. 2003).

   In light of these concerns, we took “modest steps to provide more
realistic appeal of sentencing issues” and promulgated a new standard in
2003. Id. at 856–57. This new standard, still in effect today, provides:

      The Court may revise a sentence authorized by statute if, after
      due consideration of the trial court’s decision, the Court finds
      that the sentence is inappropriate in light of the nature of the
      offense and the character of the offender.


App. R. 7(B) (emphasis added). Whereas the old standard represented “a
prohibition on revising sentences unless certain narrow conditions were
met,” the current standard provides “an authorization to revise sentences
when certain broad conditions are satisfied.” Neale v. State, 826 N.E.2d 635,
639 (Ind. 2005). And, along with changing the language of the standard
from a prohibition to an authorization, we lowered the bar for relief from
“manifestly unreasonable” to “inappropriate.” All in all, prisoners seeking
sentence revision under the current standard “have experienced an
environment decidedly more open than it had been” before, including at
the time Stidham initially sought relief. Shepard at 680.

   The second major shift in the law occurred when the U.S. Supreme
Court began limiting when juveniles could be sentenced to the harshest
punishments. More than a decade after Stidham’s crimes, trials, and
appeals, the Court declared the death penalty unconstitutional for
juveniles. Roper v. Simmons, 543 U.S. 551, 578 (2005). Several years later,
the Court declared life-without-parole sentences unconstitutional for


Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020     Page 11 of 19
juveniles convicted of non-homicide offenses. Graham v. Florida, 560 U.S.
48, 82 (2010). Shortly after that, the Court again limited the applicability of
life-without-parole sentences to juveniles when it held unconstitutional “a
sentencing scheme that mandates life in prison without possibility of
parole for juvenile offenders.” Miller v. Alabama, 567 U.S. 460, 479 (2012).

   The U.S. Supreme Court based these decisions on its recognition of
fundamental differences between adults and juveniles. Relying on
developments in the fields of psychology, brain science, and social science,
along with common sense, the Court summarized three important
differences between adults and juveniles: juveniles “have a lack of
maturity and an underdeveloped sense of responsibility,” an increased
vulnerability “to negative influences and outside pressures,” and a still-
evolving character. Graham, 560 U.S. at 68 (quoting Roper, 543 U.S. at 569–
70). See also Miller, 567 U.S. at 472 n.5 (noting that “the science and social
science supporting Roper’s and Graham’s conclusions have become even
stronger”). Based in part on these differences, the Court concluded that
“juveniles have diminished culpability and greater prospects for reform”
and that “the distinctive attributes of youth diminish the penological
justifications for imposing the harshest sentences on juvenile offenders,
even when they commit terrible crimes.” Id. at 471, 472. Therefore, the
Court acknowledged that “Roper and Graham establish[ed] that children
are constitutionally different from adults for sentencing purposes.” Id. at
471.

   This Court has since incorporated the U.S. Supreme Court’s reasoning
in Roper, Graham, and Miller into our own sentencing cases. In 2014, we
relied on the unique attributes of juveniles in reducing maximum term-of-
years sentences imposed for crimes committed when the defendants were
juveniles in Brown and Fuller. Brown, 10 N.E.3d at 6–8; Fuller, 9 N.E.3d at
657–59. In both cases, we noted, “Consistent with the Supreme Court’s
reasoning this Court has not been hesitant to reduce maximum sentences
for juveniles convicted of murder.” Fuller, 9 N.E.3d at 658 (quoting Brown,
10 N.E.3d at 7). Similarly, in 2017, we recognized the importance of
considering the inherent differences between adults and juveniles in
determining the appropriateness of a sentence when we reduced a
juvenile’s life-without-parole sentence to a term of years. Taylor v. State, 86


Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020      Page 12 of 19
N.E.3d 157, 164–67 (Ind. 2017). Thus, since Stidham’s direct appeal ran its
course in the early 1990s, the U.S. Supreme Court has steadily lowered the
ceiling for punishment of juveniles based on its recognition of unique
attributes of juveniles, and this Court has relied on the rationales
underlying those decisions to revise juveniles’ maximum sentences.

   The combination of these two major shifts in the law presents the
extraordinary circumstances necessary to reconsider our prior decision
rejecting Stidham’s appropriateness argument. Stidham initially brought
his appropriateness argument under the crushing “manifestly
unreasonable” standard, which we have since changed “to provide [a]
more realistic appeal of sentencing issues.” Serino, 798 N.E.2d at 856. And
he brought his earlier appropriateness argument before the U.S. Supreme
Court decided a string of groundbreaking juvenile-sentencing cases and
before this Court incorporated the reasoning of those cases into our
sentence-revision jurisprudence. Both courts now recognize that juveniles
“are less deserving of the most severe punishments.” Miller, 567 U.S. at
471 (citation omitted); Brown, 10 N.E.3d at 7. Yet Stidham received the
maximum term-of-years sentence—138 years in total—for crimes he
committed as a juvenile. Thus, these major shifts render suspect our prior
decision on the appropriateness of Stidham’s maximum sentence.
Revisiting our prior decision on the appropriateness of Stidham’s sentence
under these circumstances meets the requirements of Huffman and follows
the path laid down by Saylor, which also relied on the change in the
Appellate Rule 7(B) standard and a groundbreaking change in sentencing
law. So, we proceed to consider the merits of Stidham’s appropriateness
argument.


II. Stidham’s maximum term-of-years sentence
    imposed for crimes he committed as a juvenile is
    inappropriate.
   Appellate Rule 7(B) provides the standard by which we exercise our
constitutional authority to review and revise sentences. We “may revise a
sentence authorized by statute if, after due consideration of the trial



Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020   Page 13 of 19
court’s decision, [this] Court finds that the sentence is inappropriate in
light of the nature of the offense and the character of the offender.” App.
R. 7(B). Whether we find a sentence inappropriate “turns on myriad
factors that come to light in a given case” and ultimately “boils down to
our collective sense of what is appropriate.” Taylor, 86 N.E.3d at 165
(cleaned up). Thus, the trial court’s findings of aggravators and mitigators
does not limit our review under Appellate Rule 7(B). Brown, 10 N.E.3d at
4. That said, “[t]he principal role of our review is to leaven outliers rather
than achieving a perceived correct sentence.’” Gibson v. State, 51 N.E.3d
204, 215 (Ind. 2016) (citation and internal quotation marks omitted).

   With this general guidance in mind, we consider whether Stidham’s
sentence of 138 years, the maximum term of years he could have received
at the time, is inappropriate in light of the nature of his offenses and his
character.

   Stidham’s crimes were horrific. A night that started as friends playing
guitars together escalated through a series of crimes until the victim was
brutally murdered. Stidham and two others severely beat the victim in his
own home and stole some of his possessions. They gagged the victim and
forced him into his van, with Stidham chasing down the victim when he
tried to escape. The group then drove the victim’s van, with the victim
and his possessions inside, to a hidden riverbank where they violently
stabbed the victim forty-seven times before callously throwing his body in
the river. The brutal nature of the offenses does not weigh in favor of
finding Stidham’s sentence inappropriate.

  Stidham’s character, on the other hand, paints a less damning image.
His actions up to the time of his retrial sentencing show a series of
negative activities followed by a glimmer of hope for rehabilitation.
During Stidham’s teenage years, he acquired several juvenile delinquency
adjudications, most of which involved running away or escaping from his
residential placement. While awaiting sentencing after his first trial, he
tried to escape from the Madison County Jail and refused to cooperate in
the pre-sentence investigation. And during his time at the Indiana State
Prison between his first and second trials, Stidham joined a gang.
However, he took several positive steps toward rehabilitation while in



Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020     Page 14 of 19
prison between trials. He completed his G.E.D. and began the process to
enroll in college courses, and he participated in religion classes and
substance-abuse counseling. As a result, Stidham and those around him
began to notice a change. Stidham testified about how his newfound sense
of accomplishment after completing his G.E.D. and his success in
counseling had changed his perspective and helped him mature. In line
with his self-assessment, Stidham’s DOC Substance Abuse Supervisor
noted that “Matt’s willingness to learn, his desire to find positive
alternatives to replace negative behaviors was apparent.” Direct Appeal
Tr. Vol. 1, p. 228. And the probation officer who conducted the pre-
sentence investigations before Stidham’s first trial and his retrial noted the
drastic improvement in Stidham’s behavior. While Stidham’s actions
hinted at a potential for rehabilitation, his difficult childhood and his
youth at the time of the crimes showed his diminished culpability and
provided additional reason for hope.

   Stidham had a difficult childhood that continued up until he committed
the offenses here at the age of seventeen. “[A] juvenile offender’s difficult
upbringing . . . can serve to diminish the juvenile’s culpability and weigh
in favor of a lesser sentence.” Brown, 10 N.E.3d at 6. Accord Mullins v. State,
148 N.E.3d 986, 987 (Ind. 2020) (per curiam) (relying on Mullins’s difficult
childhood in reducing her sentence). While we need not rehash our earlier
discussion of Stidham’s troubled childhood, two examples of the abuse he
suffered at the hands of his second stepmother illustrate the trauma
Stidham experienced as a child. On one occasion she punished pre-teen
Stidham by stabbing him in the chest with scissors. And on other
occasions, she punished him by smearing dog feces in his face or making
him eat dog feces. As a child-in-need-of-services report later concluded,
Stidham’s childhood inflicted “deep emotional scars” on the boy. Direct
Appeal Tr. Vol. 1, p. 241 (citation omitted). And at the sentencing hearing
after his retrial, Stidham acknowledged the effect of this abuse: “In a way I
see myself acting just like she acted towards us. You know, it’s like no
matter how much I hated what she did, I still acted like her and . . . it just
messed me up all the way around, you know.” Direct Appeal Tr. Vol. 5, p.
185. This upbringing does not excuse Stidham’s horrible crimes. But, as in




Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020     Page 15 of 19
Brown and Mullins, Stidham’s difficult childhood lessens his culpability
and weighs against a maximum sentence.

   Most significantly here, Stidham was just seventeen years old when he
committed the crimes. See Taylor, 86 N.E.3d at 166. As noted above, both
the U.S. Supreme Court and this Court have recognized that, “[b]ecause
juveniles have diminished culpability and greater prospects for reform,”
they “are less deserving of the most severe punishments.” Miller, 567 U.S.
at 471 (citation omitted). Accord Brown, 10 N.E.3d at 7. This conclusion
flows from the recognition of three important differences between
children and adults. First, juveniles’ “lack of maturity and . . .
underdeveloped sense of responsibility” leads to “recklessness,
impulsivity, and heedless risk-taking.” Miller, 567 U.S. at 471 (citation
omitted). Second, their susceptibility “to negative influences and outside
pressures,” along with their limited ability to control their environment,
can leave them lacking “the ability to extricate themselves from horrific,
crime-producing settings.” Id. (citation omitted). Third, “a child’s
character is not as well formed as an adult’s; his traits are less fixed and
his actions less likely to be evidence of irretrievable depravity.” Id.
(internal quotation marks, alteration marks, and citation omitted). “These
salient characteristics mean that ‘[i]t is difficult even for expert
psychologists to differentiate between the juvenile offender whose crime
reflects unfortunate yet transient immaturity, and the rare juvenile
offender whose crime reflects irreparable corruption.’” Brown, 10 N.E.3d
at 7 (alteration in original) (quoting Graham, 560 U.S. at 68). Therefore,
“juvenile offenders cannot with reliability be classified among the worst
offenders.” Graham, 560 U.S. at 68 (quoting Roper, 543 U.S. at 569). Yet,
although we have said that “the maximum possible sentences are
generally most appropriate for the worst offenders,” Buchanan v. State, 767
N.E.2d 967, 973 (Ind. 2002) (citations omitted), Stidham received the
maximum possible term-of-years sentence for crimes he committed as a
juvenile. As we and the U.S. Supreme Court have held before, Stidham’s
juvenile status weighs against a maximum sentence.

   Stidham’s progress supports the three reasons provided by the U.S.
Supreme Court for why we treat juveniles, especially those subjected to
difficult childhoods like Stidham’s, differently than adults for sentencing.


Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020    Page 16 of 19
Stidham, his DOC Substance Abuse Supervisor, and the probation officer
who conducted his pre-sentence investigations all noticed positive
changes in Stidham in the time between his first trial and his retrial. And
those positive changes have only grown since that time, even though
Stidham was staring down a 138-year sentence that all but guaranteed he
would die behind bars. After obtaining his G.E.D., Stidham completed the
prison’s culinary arts program and received his associate’s degree (with
academic distinction) and bachelor’s degree (magna cum laude) from Ball
State University. He also became a certified firefighter and has worked in
the prison fire department for approximately fifteen years, all the while
training other members of the department, collecting distinguished
certifications, and rising to the rank of captain. At the post-conviction
sentencing hearing, Stidham testified that this progress came about as part
of his process of “growing up.” Resentencing Hr. Tr., p. 16. We do not
note these post-sentencing accomplishments as evidence directly
concerning the appropriateness of Stidham’s sentence at the time it was
imposed in the early 1990s. Rather, we reference them as further support
for the proposition that a child’s lessened culpability and heightened
potential for rehabilitation, as compared to an adult, must be considered
in sentencing.

   Considering all these aspects of the nature of the offenses and
Stidham’s character, we conclude that the maximum 138-year sentence
imposed on Stidham for crimes he committed as a juvenile is
inappropriate. While Stidham’s crimes were horrific, his character makes
this case less suitable for a maximum term-of-years sentence. Stidham’s
status as a juvenile, his difficult childhood, and his initial steps toward
rehabilitation between his first trial and his retrial demonstrate that he
was not one of the worst offenders subject to the harshest punishment. We
find support for this conclusion in Stidham II. There, under the onerous
“manifestly unreasonable” standard of Appellate Rule 7(B), and before the
U.S. Supreme Court or this Court had thoroughly discussed the unique
qualities of juveniles as they pertain to sentencing, Justices Sullivan and
DeBruler would have reduced Stidham’s sentence based on his age and
the abuse he suffered. Stidham II, 637 N.E.2d at 144 (Sullivan, J., concurring
and dissenting). Considering the shifts in the law discussed in Part I.B.,


Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020    Page 17 of 19
supra, this case, which resulted in a narrow denial of relief in 1994, merits
the grant of relief today. See Saylor, 808 N.E.2d at 648, 650–51 (relying on
changes in the law to find Saylor’s death sentence inappropriate). Our
review of the nature of Stidham’s offenses and his character shows that
Stidham’s 138-year sentence is inappropriate.

   We now turn to Stidham’s revised sentence. In revising a sentence,
“there is no right answer in any given case.” Brown, 10 N.E.3d at 8
(alteration, citation, and internal quotation marks omitted). Rather,
“appellate review and revision ultimately boils down to the appellate
court’s ‘collective sense of what is appropriate, not a product of a
deductive reasoning process.’” Id. (quoting Cardwell v. State, 895 N.E.2d
1219, 1224–25 (Ind. 2008)). However, we also consider any precedent “in
line with our principal role of leavening outliers.” Taylor, 86 N.E.3d at 166.
As we did in Taylor, Brown, and Fuller, and as we do again today in Wilson,
we find that the nature of Stidham’s crimes and his character warrant a
lengthy sentence short of the maximum. See Taylor, 86 N.E.3d at 167
(reducing a life-without-parole sentence to an aggregate 80-year sentence);
Brown, 10 N.E.3d at 8 (reducing a maximum 150-year sentence to an
aggregate 80-year sentence); Fuller, 9 N.E.3d at 658–59 (reducing a
maximum 150-year sentence to an aggregate 85-year sentence); Wilson v.
State, No. 19S-PC-548, --- N.E.3d --- (Ind. 2020) (reducing a 181-year
sentence to an aggregate 100-year sentence). We conclude that Stidham
should receive the maximum terms at the time of his offenses for each
individual crime—60 years for murder, 50 years for robbery, 20 years for
criminal confinement, and 8 years for battery. However, the robbery term
should be served concurrent to the murder term, and the murder, criminal
confinement, and battery terms should be served consecutively. Thus, we
revise Stidham’s overall sentence from 138 years to 88 years.


Conclusion
   We affirm the result of the post-conviction court’s order granting
Stidham relief, revisit our prior decision regarding the appropriateness of
his sentence, and revise his sentence to an aggregate term of 88 years. We




Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020     Page 18 of 19
remand to the trial court to enter a sentencing order consistent with this
opinion.


Rush, C.J., and Massa, J., concur.
David, J., concurs in result.
Slaughter, J., dissents with separate opinion.




 ATTORNEYS FOR APPELLANT                         ATTORNEYS FOR APPELLEE
 Curtis T. Hill, Jr.                             John C. Reeder
 Attorney General of Indiana                     Anderson, Indiana
 Ellen H. Meilaender                             David W. Stone, IV
 Supervising Deputy Attorney General             Stone Law Office & Legal Research
 Indianapolis, Indiana                           Anderson, Indiana
 Eric Hoffman
                                                 ATTORNEYS FOR AMICI
 Chief Trial Deputy Prosecutor
 Muncie, Indiana                                 CURIAE
                                                 Bernice Corley
                                                 Joel C. Wieneke
                                                 Indiana Public Defender Council,
                                                 Juvenile Defense Project
                                                 Indianapolis, Indiana

                                                 John R. Mills
                                                 Genevie Gold
                                                 Phillips Black, Inc.
                                                 San Francisco, California




Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020              Page 19 of 19
Slaughter, J., dissenting.

   In his petition for post-conviction relief, Matthew Stidham alleged that
his term-of-years sentence was a “de facto” life-without-parole sentence
that violated the Eighth Amendment to the United States Constitution and
Article 1, Section 16 of the Indiana Constitution. And Stidham sought
relief consisting of “vacating, setting aside or correcting” his illegal
sentence. Yet rather than tackling Stidham’s constitutional claims, the
Court holds that his sentence is “inappropriate” under Appellate Rule
7(B). Because the Court resolves a claim that Stidham did not raise and
awards relief he did not seek, I respectfully dissent.

   At no time during this matter did Stidham invoke Rule 7(B) as a
ground for relief—not in his trial-court petition; not in his brief in the
court of appeals; not in his transfer papers in our Court. Instead, Stidham
argued that his sentence was unconstitutional and that he had raised
sufficiently different arguments on direct appeal so that res judicata did
not preclude reaching the merits of his constitutional claims. In other
words, Stidham did not seek to overcome res judicata so courts could
decide an unraised 7(B) claim, but so courts could—and would—decide
the alleged violations of his constitutional rights. What is more, when
asked about 7(B) during oral argument, Stidham specifically disavowed
its availability. Indeed, as the following Q&A reflects, only the Court
wanted to discuss 7(B).


     Q.      Is that more of a constitutional issue or is that
             something that fits more appropriately under the
             Court’s 7(B) authority?


     A.      It did not fall under 7(B) because of the nature of the
             crime. The nature of the crime and the sentence at the
             time back in 1993 is more of a cruel-and-unusual
             argument. The court had reviewed that under 7(B), and
             while 7(B) applied to Brown and Fuller at the time, it
             was more of a constitutional issue as to cruel and
             unusual.
      Q.        Is 7(B) not available to your client?


      A.        7(B) is not available to my client due to the fact that
                even though there’s been changes in the law, Matt
                Stidham had already gone to the Indiana Supreme
                Court previously under the 7(B) and under the current
                state would make the constitutional claim, which it was
                framed more from the Indiana Supreme Court at the
                time as to the 7(B), and that’s where it was reduced
                down to the 138—


      Q.        Let’s change your argument a little. Let’s not concede
                that so fast—because one thing we have that all the
                cases that you cite in your brief we do have 7(B), but
                you’ve got to get over the res judicata hurdle …


  This exchange underscores the Court’s resolve to decide this case under
Rule 7(B) although Stidham never raised it and expressly disclaimed it.
Yet the Court “decline[s] to find that Stidham abandoned this argument.”
Ante, at 7 n.2. Finding Rule 7(B) not “abandoned” is an odd way of
describing an argument Stidham never raised in the first place. If Stidham
did not “abandon” 7(B), neither did he raise and preserve it, and thus he
necessarily waived it. Because the Court awards relief on an alternative
ground that Stidham both waived and disclaimed, I respectfully dissent.




Indiana Supreme Court | Case No. 20S-PC-634 | November 17, 2020      Page 2 of 2